DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 11 and 17 are independent claims. Claims 2-10, 12-16, 18-20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 03-19-2019.

Continuation Application
This application discloses and claims only subject matter disclosed in prior Application No. 15/251,850 filed August 30, 2016, and names an inventor or inventors named in the prior application.  Accordingly, this application constitutes a continuation claiming benefit of the filing date of August 30, 2016 which is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. under 35 U.S.C. 120 (continuation) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date:
a) The later filed Application is filed prior to the patent issued of the earlier application.  [copendency; MPEP 211.01(b) (I)]
b) At least one common inventor [MPEP 201.07]
c) The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-19-2019 and 07-29-2019 complies with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No. 2009/0154285 of Pyeon et al. (hereinafter Pyeon) in view of Publication No. 2005/0285655 of Komura et al. (hereinafter Komura). 
As per claim 1, Pyeon et al. discloses an apparatus comprising:
a clock control circuit (clock control circuit illustrated in Fig 6A) including a plurality of first circuits and a plurality of second circuits, (inter alia; at least circuits 620-1, 620-3 and  circuits 620-2, 620-4; Fig 6A) 
the plurality of first circuits configured to provide a plurality of first clock signals based, at least in part, on a first control signal,  (inter alia; at least circuits 620-2, 620-4 to generate Ck and /CK based ID #, e.g., 0001; Fig 6A)
the plurality of second circuits configured to provide a plurality of second clock signals based, at least in part, on a second control signal that is different from the first 

Pyeon et al. does not distinctly disclose where the first control signal and second control signal are more narrowly construed as being generate using separate control paths.
However, Komura et al. discloses a first control signal and second control signal are more narrowly construed as being controlled independently using separate control path; fig 15). In particular, Komura et al. discloses the following: 
a clock control circuit (circuit 340 illustrated in Fig 15) including a plurality of first circuits, (inter alia; at least circuits 41a-b) and second circuit
the plurality of first circuits configured to provide a plurality of first clock signals based, at least in part, on a first control signal,  (inter alia; at least circuits 41a to provide a plurality of CLK A to a group of flip flops FFA1 and circuit 41b to provide a plurality of CLKB to a group of flip flops FFB1 and control those signals based on clock control circuit 18 using sa<0:2> and sb<0:2>, respectively; Fig 15)
the second circuit configured to provide a plurality of second clock signals based, at least in part, on a second control signal that is different from the first control signal.  (inter alia; inter alia; at least circuits 41c to provide a plurality of CLK c to a group of flip flops FFc1 and control those signals based on clock control circuit 18 using sc<0:2>; Fig 15)
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Pyeon et al. and Komura et al. because, both 

As per claim 17, Pyeon et al. discloses an apparatus comprising: 
a plurality of second circuits configured to provide a plurality of second clock signals based, at least in part, on a memory command (inter alia; at least circuits 620-2, 620-4 to generate Ck and /CK based ID #, e.g., 0001; Fig 6A)
Pyeon et al. does not distinctly disclose the following:
a plurality of first circuits configured to provide a plurality of first clock signals based, at least in part, on a chip select signal; 
However, Komura et al. discloses the following:
a plurality of first circuits configured to provide a plurality of first clock signals based, at least in part, on a chip select signal; (inter alia; at least circuits 41a to provide a plurality of CLK A to a group of flip flops FFA1 and circuit 41b to provide a plurality of CLKB to a group of flip flops FFB1 and control those clocks based on clock control circuit 18 using sa<0:2> and sb<0:2>, respectively; Fig 15)
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Pyeon et al. and Komura et al. because, both references are in the same field of endeavor. Komura et al.’s teaching of separate control signal paths would enhance Pyeon's system by allowing the clock for each circuit to be controlled independently, thus controlling clock frequency for the system at a more refined level.   

Allowable Subject Matter
Claims 2-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-16 are allowed.



Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov